COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-383-CV
 
ALABANZA, INC. AND ALABANZA                                                        
APPELLANTS
CORPORATION
V.
THE ISPARK GROUP, INC.                                                                        
APPELLEE
----------
FROM 352ND
DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
On February 14, 2003, we notified appellants that their brief had not been
filed as required by TEX. R. APP.
P. 38.6(a). We stated we would dismiss the appeal for want of prosecution unless
appellants or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal. We have
not received a response.
Because appellants' brief has not been filed, we dismiss the appeal for want
of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b).
Appellants shall pay all costs of this appeal, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and WALKER, J.
DELIVERED: March 27, 2003

1. See Tex. R. App. P. 47.4.